Citation Nr: 1822599	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1984 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

New evidence was associated with the claims folder since the date of last RO adjudication.  In February 2018, the Veteran's representative submitted a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  The Veteran's total disability rating based on individual unemployability (TDIU) is due to her acquired psychiatric disorder.

2.  The Veteran's service-connected disabilities of the lower extremities are not totally disabling.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant have not been met. 38 U.S.C. §§ 1154 (a), 2101, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's claims of entitlement to specially adapted housing and a special home adaptation grant have been pending since December 2010.  Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809 (b).

Under the version of 38 C.F.R. § 3.809 (d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a ,Diagnostic Code 8017.  38 C.F.R. § 3.809 (d) (2017).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he or she is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he or she is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2017).

Applying the facts in this case to the criteria set forth above, the Board concludes that the Veteran is not legally entitled to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant.  In this case, service connection is in effect for chronic schizophrenia and posttraumatic stress disorder, rated at 70 percent, residuals of a left tibia fracture, rated as 10 percent disabling, and residuals of a right tibia fracture, rated as noncompensable.  The Veteran's combined disability rating is 70 percent.  The Veteran has been awarded a total disability rating based on individual unemployability (TDIU).  The TDIU award was based upon the Veteran's psychiatric disability.  See February 2003 rating decision.

The regulations require the enumerated disabilities (except for those relating to the eyes) to be totally disabling.  Here, the only disability that is totally disabling is the TDIU.  As it is based on psychiatric symptoms, it does not meet the criteria set forth above, i.e. the loss of use of either of her lower extremities, blindness, or the anatomical loss or loss of use of both hands, etc.  In the absence of evidence showing that the Veteran meets any of the applicable legal criteria, Congress does not authorize VA to provide financial assistance in acquiring specially adapted housing or a special home adaptation grant.  Under these circumstances, the basic legal criteria for the benefit sought are not met. 

The Board acknowledges the Veteran does have impairment of the lower extremities due to her service-connected disabilities of the residuals of right and left tibia fractures.  The Veteran has been shown to use a wheelchair and a rollator walker for ambulation.  The Board also acknowledges two medical questionnaires completed by a VA clinician that are of record.  One indicates the Veteran has frequent falls and requires a walker for ambulation.  The other notes that the Veteran has chronic knee pain and an unsteady gait, and she uses a walker, or a wheelchair for long distances due to knee pain.  The Board finds that, when viewing other evidence, such as the fact that the Veteran went to physical therapy in 2013 for her lower extremities and had some improvement, the Veteran's disabilities do not qualify as total.  

The Board further observes that the Veteran is not service connected for the residuals of an organic disease or injury, ALS, burns, or residuals of an inhalation injury.  For these reasons, the Board finds the criteria are not satisfied for any of the potentially applicable criteria for specially adapted housing.

In addition, the Board finds that the Veteran is not eligible for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101 (b) because the criteria set forth in 38 C.F.R. § 3.809a (b) are not met. As discussed above, she does not have anatomical loss or loss of use of her hands, blindness in both eyes with visual acuity of 20/200 or less in the better eye, burns, or residuals of an inhalation injury. Thus, entitlement to a home adaptation grant is not established.


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


